 In the Matterof TIIE GCLDENBERGCOMPANY, EMPLOYERandOFFICEEMPLOYESINTERNATIONAL UNION, LOCAL #2,A. F. OF L., PETITIONERCase No. 5-R-3017.-Decided April 23, 1948Mr. Theodore D. Peyser,of Washington, D. C., for the E,nployer.Padway, Woll, Thatcher and Green;byHerbert S. Thatcher, Esq.,andMr. Paul R. Hutchings,ofWashington, D. C., for the Petitioner.Mr. H. A. McIntyre,for the Board.DECISIONANDDIRECTIONOn November 13, 1947, pursuant to a Stipulation For CertificationUpon Consent Election executed October 22, 1947, by the Petitionerand the Employer, an election by secret ballot was conducted under thedirection and supervision of the Regional Director for the Fifth Regionamong the employees in the unit agreed upon by the parties.Uponthe conclusion of the election,a Tally of Ballots was furnished theparties in accordance with the Rules and Regulations of the Board.The Tally shows that, of the approximately 94 eligible voters, 83 castballots of which 40 were for the Petitioner, 39 were against the Peti-tioner, and 4 were challenged.Inasmuch as the number of challenged ballots was sufficient to affectthe results of the election,the Regional Director, in accordance withthe Stipulation and the Board's Rulesand Regulations, conducted aninvestigation, and thereafter issued and duly served upon the partiesa Report on Challenged Ballots, dated December 8,1947.The Re-gional Director recommended therein that the Petitioner's challengesto the ballots of Gloria Lyons and Ruth Scheinman, as well as theEmployer's challenges to the ballots of Richard Wentz and DorothyGladman, be sustained.The Employer filed exceptions to the RegionalDirector's report.Because the exceptions raised substantial and ma-terial issues, the Board ordered a hearing, which was held at Washing-ton, D. C., on February 6, 1948, before George L. Weasler, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.77 N L R. B No. 48.335 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the National Labor RelationsBoard I makes the following :FINDINGS OF FACT1.THE BUSINESS OF TIIE EMPLOYERThe Goldenberg Company, a Maryland corporation, operates aretail department store in Washington, D. C.During the year 1946,the Employer purchased merchandise exceeding $500,000 in value,more than 90 percent of which represented shipments to it from placesoutside the District of Columbia.During the same period, the Em-ployer's sales exceeded $2,000,000, of which 10 percent representedshipments to points outside the District of Columbia.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.TIIE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in agreement with the parties, that all office and clericalemployees, including auditing, bookkeeping, adjustment, personnel,advertising, collection, billing and posting employees, floor and officecashiers, interviewers, markers, stenographers, secretaries and tele-phone operators, but excluding artists, sales employees, warehousemen,delivery and service employees and all supervisors, constitute a unitappropriate for. the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.21Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-man panel consistingof the undersigned Board Members[Houston,Murdock,and Gray].2Although the stipulated unit includes advertising clerical employees,we are satisfied,on the basis of the record before us,that there are currently no employees who fall withinthis category.In this connection,see our disposition of the challenge to the ballot of GloriaLyons,infra,and our adoption,infra,of the agreement of the parties to exclude employeeRuth Scheinman. THE GOLDENBERGCOMPANYV. THE DETERMINATION OF REPRESENTATIVESThe challenged ballots337Gloria Lyons:This employee's ballot was challenged by the Peti-tioner on the ground that she is not a clerical employee. Lyons worksin the advertising department under the immediate supervision ofthe advertising manager.The only other employees in the depart-ment, besides Lyons and the advertising manager, are the copywriterand two artists.Copy, describing merchandise to be advertised forsale, is sentby the various store buyers to the advertising managerwho prepares a lay-out of the advertisement. Lyons then distributesthe buyer's copy to the copywriter and the lay-out to the artists inthe department.The completed copy and art work are then returnedto Lyons who marks thereon the type faces to be used in the printingof the advertisement by the newspapers in which they appear. Thetype faces and type size are designated by the advertising manager.Lyons also checks the completed art work to see that it properly fitsthe lay-out.She then sends the completed copy, lay-out, and art workto the newspapers.Upon the return of newspaper proofs of the ad-vertisement she distributes portions of it for correction to the personsconcerned.The corrected material is returned by them to Lyons whoenters all corrections, including those made by the advertising man-ager, on a conformed master proof which is sent to the newspaper forfinal printing.In addition to the foregoing duties, Lyons spendsapproximately 50 percent of her time in performing various otherrelated departmental functions such as filing advertisements of theEmployer and its competitors,checking advertising bills, and order-ing supplies.The salary of the highest paid employee in the clericalunit, other than Lyons, is $46 a week; that of Lyons is $60 a week.Her prior experience has consisted of performing similar advertisingfunctions for other employers.Although Lyons performs no copy, lay-out or art work, as such, herduties are closely integrated with the advertising process as a wholeand her primary functions more closely resemble those of a coordi-nator of such advertising work than those of a clerical employee. Inview of all the foregoing, we are of the opinion that the functions andcollective bargaining interests of Lyons are more closely allied tothose of the other advertising department employees than to thoseof the clerical employees sought by the Petitioner.Accordingly, weshall exclude her from the unit and shall sustain the challenge to herballot.33Matter of Denver DryGoodsCompany,74N. L. R. B. 1167, 1173. 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDRuth, Scheinman:The ballot of this employee, who is a copywriterin the advertising department, was challenged at the election by thePetitioner, on the ground that she was not a clerical employee.Atthe hearing the parties stipulated that the challenge should be sus-tained.We shall, therefore, exclude this employee from the unit andshall sustain the challenge to her ballot.Richard TVcntt.r:The ballot of this employee was challenged by theEmployer on the ground that he is not a clerical employee within thestipulated unit.Wentz works in the supply room where he handlessupplies, consisting principally of printed or mimeographed forms,tickets, sales slips, and other items including wrapping paper, bags,and twine. In addition, he devotes about half hid entire working timeto the operation of various office duplicating machines in preparingblank forms for use in the merchandising and billing departments.In the course of these duties, he operates a graphotype machine to cutplates which are used, in connection with an addressograph machine,to address bills used by the billing department.Although he worksin the basement of the store and has little contact with the office cleri-cals in other depai Lntents, other employees located in the basementhave been included by the parties in the agreed unit.As pointed outin another connection by the Employer in its brief, clerical employeesin the unit are located "in every location throughout the store orpremises of the Company."We are of the opinion that Wentz's func-tions and interests are similar to those of the other clerical employees.We shall therefore include him in the unit. For these reasons we shalloverrule the challenge to the ballot of Richard Wentz.Dorothy Gladinan:The Employer challenged the ballot of this em-ployee on the ground that her employment was terminated aboutOctober 4, 1947, and she was therefore not in employment status onNovember 8, 1947, the pay-roll date used to determine eligibility to votein the election.The Petitioner contends that Gladman's employmenthad not been terminated but that she had been given a leave of absenceand, alternatively, that if her employment was terminated, she wasrehired before the pay-roll eligibility date and was therefore entitledto vote in the election.Gladman left her place of employment about October 4, 1947.Atthe hearing, she testified that her husband had been transferred fromWashington to New York for 6 weeks only and that she had requestedand received the "permission" of the Employer's comptroller to accom-pany her husband.However, the comptroller testified that at thetime of her departure he had merely indicated to her that should shereturn to Washington she would be employed if a vacancy existed atthat time; he denied that Gladman had been given a leave of absence. THE GOLDENBERG COMPANY339The record shows that, although the transfer of Gladman's husbandwas a temporary one, his position might also have required his transferto places other than New York and that it was Gladman's intention toaccompany him wherever he might have been required to go. Therecord shows further that the Employer grants leaves of absence onlyfor purposes of marriage, childbirth, illness or emergencies, and insuch instances does not remove an employee's name from the pay roll,whereas Gladman was dropped from the pay roll.In substantiation of its contention that Gladman had not terminatedher employment status, the Petitioner points out that at the time ofher departure she was not furnished with a withholding tax statement,that upon her return to work she was not required to fill out a newemployment application, and was given the same employment number,and that, despite her absence of approximately 5 weeks, she received aChristmas bonus for a full year of employment whereas customarilythis bonus is prorated on the basis of actual employment during theyear.However, tax withholding statements are normally furnishedat the same time to all employees who have worked for the Employerduring the preceding year, and the record does not establish that re-employed workers are required to complete new applications or thatthey are treated differently with regard to their employment numberfrom employees on leaves of absence.Furthermore, the usual termi-nation form was filled out for Gladman, as distinguished from theform used for employees who take leaves of absence.We note alsothat upon her departure Gladman received a farewell gift from herfellow employees, which is customary only upon a permanent ratherthan a temporary separation from the Employer. In view of all theforegoing, and on the basis of the record as a whole, we are of the opin-ion that Gladman terminated her employment about 5 weeks in ad-vance of the voting eligibility date.Nor are we able to agree with the Petitioner's alternative contentionthat, even if 'G adman's employment was permanently terminatedabout October 4, 1947, she was nevertheless eligible to vote inasmuchas she was rehired before the pay-roll eligibility date.Assuming,without deciding, that Gladman was rehired before November 8, 1947,the pay-roll eligibility date, the record is clear that she did not resumework until November 10, 1947. She had not, therefore, commencedwork before or during the pay-roll period which determined eligibility.Accordingly, we find that Gladman was not an eligible voter, and shallsustain the challenge to her ballot.¢4Matter of RemingtonRand, Inc, 74 NL.R. B. 447;Matterof General ChemicalWorks, 67 N. L. R. B. 174. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs indicated above, we have sustained the challenges to the ballotsof Gloria Lyons, Ruth Scheinman, and Dorothy Gladman and haveoverruled the challenge to the ballot of Richard Wentz and declaredhis ballot valid.Since the results of the election may depend uponthe counting of the one ballot declared valid, we shall direct that itbe opened and counted.DIRECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with The Goldenberg Company, Wash-ington,D. C., the Regional Director for the Fifth Region shall,pursuant to the Rules and Regulations of the National Labor Rela-tions Board, within ten (10) days from the date of this Direction,open and count the challenged ballot of Richard Wentz, and shall,thereafter, prepare and cause to be served upon the parties a Supple-mental Tally of Ballots, including therein the count of said challengedballot.